Citation Nr: 1551070	
Decision Date: 12/07/15    Archive Date: 12/16/15

DOCKET NO.  10-08 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for systemic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May and July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In a rating decision issued in July 1993, the RO denied service connection for bilateral hearing loss based on the determination that the Veteran had normal hearing for VA compensation purposes.

2.  The evidence received since the July 1993 RO decision, which denied a claim of entitlement to service connection for bilateral hearing loss, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.

3.  A preponderance of the evidence is against a finding that the Veteran has a current diagnosis of systemic arthritis at this time.


CONCLUSIONS OF LAW

1.  The July 1993 rating decision that denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015).
2.  The evidence received subsequent to the July 1993 RO decision is not new and material, and the requirements to reopen the claim of entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The basic criteria for service connection for systemic arthritis are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence Claim

A July 1993 RO decision denied service connection for bilateral hearing loss on the basis that the Veteran did not have a diagnosis of bilateral hearing loss for VA purposes.

Although the RO declined to reopen the claim in a May 2009 rating decision, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 to address whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2015).  Since the Veteran did not appeal that decision or submit any additional evidence within one year of the May 2009 rating decision, that decision became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).

The Veteran most recently submitted his application to have the previously denied claim reopened in July 2010.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element in order for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  The standard is low.  However, it must be met to reopen the claim. 

The pertinent evidence of record at the time of the July 1993 RO decision included the Veteran's DD Form 214, service treatment records (STRs); VA treatment records, and the report of a November 1992 VA audio examination which diagnosed hearing within normal limits.

It is important for the Veteran to understand that the sole unestablished fact necessary to substantiate service connection for his bilateral hearing loss is a current diagnosis of bilateral hearing loss for VA compensation purposes.  In this regard, hearing impairment is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The evidence received since the July 1993 RO decision consists of additional VA treatment records and statements in support of the claim.

The record also includes a February 2013 VA audio examination report at which includes a diagnosis of bilateral sensorineural hearing loss in the frequency range of 6000 Hz or higher frequencies.  The examiner stated that the examination revealed normal hearing through 4000 Hz bilaterally.  Simply stated, the Veteran did not have bilateral hearing loss for VA compensation purposes.  The Board finds this determination is adverse to the Veteran's claim on appeal and such adverse evidence cannot be used as the basis for reopening.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992) (holding that evidence which is unfavorable to a claimant's case may not 'trigger a reopening' of the claim).

In this regard, it is important for the Veteran to understand that even if the Board reopened the claim the "new" evidence (the VA examination) would only provide more highly probative evidence against this claim, providing more evidence against this claim beyond the evidence that existed in the prior rating action.  Reopening the claim at this point does not provide a basis for this claim to be granted based on this evidence.

The Veteran's written assertions are duplicative of evidence that was already of record in July 1993.  The newly received evidence merely demonstrates the Veteran's continued assertions that the claimed disability is related to service.  The Board finds that, as the new evidence does not address any unestablished fact necessary to establish service connection for the claimed disability in a way that raises a reasonable possibility of substantiating the claim, but is cumulative and redundant of evidence already of record, the additional evidence is not new or material.  The Veteran is simply stating his claim once again without providing new and material evidence. 

Additionally, although "new" medical evidence has been submitted (VA treatment records) this evidence merely confirms that the Veteran does not have a diagnosis of bilateral hearing loss sufficient for VA compensation purposes.

As a result, the Board finds that the newly received evidence does not relate to an unestablished fact necessary to substantiate the claim on appeal, thus is not new and material and this claim is not reopened.  38 C.F.R. § 3.156 (a).

The Board notes that the Veteran has been notified in writing of the reasons for the denial of service connection and for the reasons of the denial of his application to reopen.  He has offered no additional information regarding the claim that would provide a reasonable basis for further development.  Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of entitlement to service connection for residuals of a brain tumor has not been received.  As such, the Board's July 1993 decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has systemic arthritis that is related to his service.

However, neither the Veteran's service treatment records are void of findings, complaints, symptoms, or a diagnosis of systemic arthritis.

Post-service, VA treatment records are also void of any diagnosis of systemic arthritis.

In this case, there is no medical evidence of systemic arthritis either during or since the Veteran's service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  To the extent that the Veteran complains that he has symptoms of joint pain, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records, overall, provide highly probative evidence against this claim.  While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with systemic arthritis.

In any event, even if systemic arthritis had been diagnosed, this would not provide a basis to the grant as there is no evidence of any systemic arthritis in service or any evidence of an etiological relationship between any claimed systemic arthritis and the Veteran's service.

While the Board has closely reviewed the medical and lay evidence in the Veteran's claims file, the Board notes that a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The issue on appeal is based on the contentions that he has a current diagnosis of systemic arthritis that is related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the existence of a current diagnosis of systemic arthritis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The Board notes that a January 2009 letter is compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006) and adequately identified the bases for the prior denials and the evidence that would be considered new and material.  Moreover, the January 2009 letter informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, although not required (since the new and material claim has not been reopened), a relevant VA examination and opinion was obtained in February 2013, which unfortunately, only provided additional evidence against this claim.  In sum, the Board finds that the examination report and opinion shows that the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough audiology examination, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  Hence, the Board finds that the VA medical opinion obtained in this case is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Board notes that a VA medical examination and opinion was not obtained in this case to address the etiology of the Veteran's claimed systemic arthritis.  The Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.  38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of a current diagnosis of systemic arthritis, is the Veteran's own conclusory generalized lay statement, which is unsupported by the medical evidence.  Although the Veteran believes that he has systemic arthritis and that any systemic arthritis should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional and the post-service treatment record provides highly probative evidence against this claim.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159 .

ORDER

New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss; the claim is not reopened.

Service connection for systemic arthritis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


